UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarterly periodendedJune 30, 2010. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 000-25699 PLX Technology, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 94-3008334 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 870 W. Maude Avenue Sunnyvale, California 94085 (408) 774-9060 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company. See definition of “large accelerated filer”, "accelerated filer" and "small reporting company"in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer [ ]Accelerated filer [X]Non-accelerated filer [ ]Small Reporting Company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As ofJune 30, 2010there were37,093,626 shares of common stock, par value $0.001 per share, outstanding. PLX TECHNOLOGY, INC. INDEX TO REPORT ON FORM 10-Q FOR QUARTER ENDED JUNE 30, 2010 PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at June 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 35 Signature 36 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PLX TECHNOLOGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Short-term marketable securities Accounts receivable, net Inventories Other current assets Total current assets Property and equipment, net Goodwill Other acquired intangible assets Long-term marketable securities Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued commissions Short term capital lease obligation Other accrued expenses Total current liabilities Long term capital lease obligation Total liabilities Stockholders' Equity: Common stock, par value 37 37 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 PLX TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Net revenues $ Cost of revenues Gross margin Operating expenses: Research and development Selling, general and administrative Acquisition and restructuring related costs - 99 - Amortization of acquired intangible assets Total operating expenses Income (loss) from operations ) ) Interest income and other, net 48 Loss on fair value remeasurement - ) - ) Income (loss) before provision for income taxes ) ) Provision for income taxes 16 35 Net income (loss) $ $ ) $ $ ) Basic net income (loss) per share $ $ ) $ $ ) Shares used to compute basic per share amounts Diluted net income (loss) per share $ $ ) $ $ ) Shares used to compute diluted per share amounts See accompanying notes to condensed consolidated financial statements. 4 PLX TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash flows provided by (used in) operating activities, net of assets acquired and liabilities assumed: Depreciation and amortization Share-based compensation expense Amortization of acquired intangible assets Write-downs of inventories Fair value remeasurement of note payable - Other non-cash items 32 Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Other current assets Other assets ) Accounts payable ) Accrued compensation and benefits ) Other accrued expenses ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Cash acquired in Oxford acquisition - Purchases of marketable securities ) ) Sales and maturities of marketable securities Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from exercise of common stock options - Tender Offer payments - ) Principal payments on capital lease obligations ) ) Net cash (used in) financing activities ) ) Effect of exchange rate fluctuations on cash and cash equivalents ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flowinformation: Cash paid for income taxes $ $
